Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-17, claims 18-20 have been cancelled, and newly claims 21-23 have been added in the reply filed on 06/27/2022 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the “first conductive components and second conductive components” must be shown or the feature(s) must be canceled from the claim(s).  No new matter should be entered.
[AltContent: rect]      The examiner also respectfully notes that these first and second components are also recited quite often in the singular, and so the drawings must clearly indicate which members of any plurality of first or second conductive components correspond to the recited first or second conductive component when said first or second conductive components (recited in the singular) are members of some plurality of first or second conductive components.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings “1A and 2A”are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "12" and "11d" have both been used to designate “a package body”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

    PNG
    media_image1.png
    336
    680
    media_image1.png
    Greyscale

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 7 and 8 are objected to because of the following informalities: the ‘wherein’ clause “wherein the fourth conductive layer extending within the planarization layer to be electrically connected to the first conductive component” requires a simple indicative verb.   Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 
second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 4-5, and 9, the limitation, “antenna layer” is unclear with regard to whether an antenna is part of the invention. The specification fails to explicitly define an antenna as an inherent part of the antenna layer (see for example the language of paragraphs ¶0022, ¶0028, and ¶0032, and instead lists only the possibility that an antenna may be found or patterned in the antenna layer. The examiner believes that the inclusion of explicit language in the claim that an antenna is present in the antenna layer would not introduce new matter, however, since the existence of an antenna is taught in the disclosure as though it was merely one embodiment of the invention.
Regarding claim 12, the limitation, “a plurality of first conductive components” is unclear with regard to the relationship between the recited plurality of first conductive components and the first conductive component recited in the parent claim 1.
Regarding claims 22 and 23, the limitation, “lateral surfaces” is unclear with regard to whether Applicant intends only to recite ‘two or more’ lateral surfaces, or if all lateral surfaces are meant. At present the drawings cannot be used to resolve this ambiguity, but the examiner also respectfully notes that the claim language may need to be amended to resolve the ambiguity even if after the drawings are corrected.
References Cited
The references of interest are cited
Ng (US 20150145107 A1) teaches in ¶0034 and in Fig. 2, e.g., “the electrically conducting layer 20 may e.g., serve as an EMI shielding layer or as an antenna”. 
YEH (US 20180269708 A1) teaches including an antenna; and
Chiu et al. teaches having an antenna on the molding compound. The prior arts fail to teach and/or suggest the claimed invention, for example 
A semiconductor device package, comprising: 
a first conductive component having a first Young's modulus; 
a second conductive component having a second Young's modulus, the second conductive component and the first conductive component disposed side-by-side; 
a package body at least partially covering the first conductive component and the second conductive component; and 
a third conductive component disposed on the first conductive component and the second conductive component, the third conductive component having a third Young's modulus, wherein the first Young's modulus is higher than the second Young's modulus and the third Young's modulus.
Claims 13-17,  and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: please see ¶0009 as indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816